Citation Nr: 0022634	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a left 
elbow injury, sinusitis, a skin disability, residuals of a 
left ankle sprain, gastrointestinal stomach reflux, 
bronchitis, residuals of breast reduction surgery, and 
residuals of surgery for sterilization purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



REMAND

The veteran served on active duty from May 1982 to January 
1991.  

This case was remanded by the Board in March 1999 in order to 
schedule a Travel Board hearing.  The regional office 
scheduled such hearing for June 2000.  The veteran failed to 
appear.  The case was then returned to the Board.  

On an informal hearing presentation in July 2000, the 
veteran's representative noted that certain service medical 
records, Department of Veterans Affairs (VA) outpatient 
treatment reports, and medical records relating to the 
veteran's possible treatment for disabilities shortly after 
service are missing from the present file, and have not been 
requested.  The representative has requested that these 
records be obtained prior to final appellate action.  The 
representative noted that there is a pre-duty to assist 
requirement imposed pursuant to Bell v. Derwinski, 2 Vet. 
App. 611 (1992) and Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board agrees that an attempt should be made to 
complete the record prior to appellate review. 

Accordingly, the Board has determined that the case needs to 
be REMANDED to the regional office for the following actions:




1.  The regional office should request 
that the service department search for 
and obtain any additional service medical 
records that may not have been associated 
with the claims file, to include the 
clinical records relating to the 
veteran's hospitalization for breast 
reduction surgery in June 1983 and her 
hospitalization for sterilization in 
September 1985.  The veteran has 
indicated that the breast reduction 
surgery occurred at the Bethesda Naval 
Hospital in Bethesda, Maryland, and that 
the sterilization procedures occurred at 
the Balboa Naval Hospital, San Diego, 
California.  In addition, in order to 
complete the record, the regional office 
should request that the service 
department obtain the report of the upper 
gastrointestinal series with barium 
swollow that was performed in conjunction 
with the veteran's complaints of 
epigastric pain in September 1990 at the 
Naval Medical Clinic, NAS North Island, 
San Diego, California.  


2.  The regional office should request 
copies of all of the veteran's treatment 
records for South Bay NAVCARE, Chula 
Vista, California, since January 1, 1991.


3.  The regional office should request 
copies of all of the veteran's treatment 
records at the VA Medical Center, 
Oklahoma City, Oklahoma, beginning from 
January 1, 1992.




When the above actions have been completed, the case should 
be further reviewed by the regional office.  Should 
additional development be indicated, it should be undertaken 
by the RO.  If there is a denial of any of the veteran's 
claims, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until she receives further notice.  
The purpose of this REMAND is to procure clarifying data and 
to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





